ORDER
PER CURIAM.
Michael Ryan (Defendant) appeals from the judgment and sentence entered upon his conviction at a bench trial of sexual misconduct in the second degree in violation of Section 566.093, RSMo 1994. The trial court sentenced Defendant to one year in the county jail. Defendant argues the trial court erred in denying Defendant’s Motions for Judgment of Acquittal because the State failed to present suffi-*591eient evidence that Defendant “knowingly” exposed Ms genitals under circumstances Defendant knew would cause affront or alarm.
We have reviewed the briefs of the parties, the legal file and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).